                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
 ------------------------------------------------------------   X    DATE FILED: 04/08/2020
 UNITED STATES OF AMERICA                                       :
                                                                :        19-CR-212 (VEC)
                 -against-                                      :
                                                                :            ORDER
 ALBERT MCDUFFIE,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 3, 2020, the Court granted bail and imposed conditions of release

for Mr. Albert McDuffie, who was not produced for the oral argument on his motion; and

        WHEREAS, according to defense counsel, Mr. McDuffie was released on April 6, 2020;

        IT IS HEREBY ORDERED that Mr. McDuffie and his counsel, along with Pretrial

Services and counsel for the Government, must appear for a teleconference with the Court on

April 9, 2020, at 10:00 A.M., to review Mr. McDuffie’s bail conditions. Counsel for the parties,

and all interested members of the public, must attend the hearing by calling 1-888-363-4749,

using the access code 3121171 and the security code 6351. Callers who are not speaking at the

hearing are reminded to mute their phones to avoid disrupting the proceeding.



SO ORDERED.

Dated: April 8, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
